Citation Nr: 0824450	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder, claimed as skin rashes and 
cancer.  

4.  Entitlement to service connection for a skin disorder, 
claimed as skin rashes and cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The RO denied this matter on a de novo basis, and 
in the October 2006 statement of the case determined that new 
and material evidence had been received to reopen a 
previously denied claim for service connection for a back 
disorder, and then denied it on the merits.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  

This case is also before the Board on appeal from a May 2006 
rating decision that determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for a skin disorder.  

The veteran's motion to advance this case on the docket was 
granted by the Board in July 2008.  See 38 U.S.C.A. §7107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).

The reopened claims for service connection for back and skin 
disorders are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





FINDINGS OF FACT

1.  A March 1989 Board decision denied the veteran's claim 
for service connection for a back disorder.  

2.  New evidence received since the March 1989 Board decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  An October 1990 rating decision denied the veteran's 
claim for service connection for a skin disorder.  The 
veteran was provided notification of the rating decision and 
of his appellate rights in November1990; however, he did not 
appeal this determination.

4.  New evidence received since the October 1990 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 1989 Board decision, denying the claim for 
service connection for a back disorder, is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).

2.  New and material evidence has been received since the 
March 1989 decision, and the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The October 1990 decision, denying the claim for service 
connection for a skin disorder, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

4.  New and material evidence has been received since the 
October 1990 decision, and the claim for service connection 
for a skin disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the present case, the veteran's claim on 
appeal was received in November 2004 regarding the back.  A 
duty to assist letter addressing this issue was issued in 
December 2004, prior to the May 2005 rating decision that 
denied this issue.  Regarding his skin claim, this claim on 
appeal was received in June 2005.  A duty to assist letter 
addressing this issue was issued in August 2005 prior to the 
May 2006 rating decision that denied this issue.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
this claim.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. New and Material Evidence

The veteran's claim for a back condition was first denied in 
an April 1981 rating decision that was appealed to the Board, 
which in a May 1982 denied this claim as there was no 
evidence of treatment for a back condition in service and 
there was no evidence of treatment for back problems until 
1957.  A claim to reopen the service connection claim was 
most recently denied in a Board decision dated in March 1989, 
which denied on a direct basis, again finding that there was 
no evidence of treatment for a back condition in service and 
there was no evidence of treatment for back problems for many 
years thereafter, but also denied as secondary to a service-
connected liver abscess as an etiological relationship 
between the back condition and the liver abscess residuals 
had not been established.  He filed his present claim to 
reopen in November 2004.

The veteran's claim for a skin condition was first denied by 
an October 1990 rating decision, which noted that the service 
treatment records were silent for any treatment for a skin 
cancer or dermatitis and noted one instance of treatment for 
a carbuncle right mandible.  Following receipt of notice in 
November 1990, the veteran did not appeal.  He filed his 
claim to reopen in June 2005.

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A.  
§§ 7104, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2007).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Among the evidence before the Board in March 1989 for the 
back disorder and before the RO in October 1990 for the skin 
disorder were service treatment records that revealed his 
October 1944 induction examination showed normal skin and no 
musculoskeletal defects.  He was treated in May 1945 for a 
carbuncle in the right submandibular area, of undetermined 
caused which had begun as a small pimple.  Treatment for this 
continued throughout May 1945, and by May 1985 all swelling, 
tenderness and drainage had subsided.  Most of the service 
treatment records focused on treatment for complaints of pain 
in the right area of the chest following a bout of pleurisy 
in May 1946, with a mass noted around the 10th rib, which was 
diagnosed as a subphrenic abscess of undetermined caused.  He 
was hospitalized and underwent surgery in November 1946 which 
included a thoracoctomy on the 11th rib with incision and 
drainage of a right subphrenic abscess, also referred to as 
an intrahepatic abscess in the X-ray reports of November 
1946.  He remained hospitalized post surgery through February 
1947.  None of the service treatment records made reference 
to back or skin disorders aside from the carbuncle.  His 
October 1947 separation examination revealed normal skin and 
no musculoskeletal defects.

The veteran's Discharge Papers, W.D. A.G.O. Form No. 53-55 
certified that he was a sergeant with the 746th Engineer Base 
Equipment Company, with his MOS as a mess sergeant.  He did 
not participate in any battles or campaigns nor was he 
wounded in action.  His decorations and citations included 
Asiatic Pacific Campaign Ribbon and the Philippine 
Independence Ribbon, as well as the Good Conduct Medal, 
Victory Ribbon and 2 Overseas service bars.

Post-service evidence previously before the Board in 1989 and 
the RO in 1990 includes the report of a January 1948 VA 
examination which noted a history of rib resection for an 
abscess of the liver, with current complaints of pain in the 
region of the scar which was over the right 11th rib near the 
spine.  Physical examination revealed no dermatological 
lesion.  No findings regarding the back specifically were 
reported, but additional findings included examination of the 
scar which was 4 inches long and 11 inches wide along the 
curve of the 11th rib, with the area too tender and sensitive 
to probe the actual loss of rib structure, and a history 
noted to include severe pain and swelling of the region of 
the right costal vertebral angle suggestive of prior liver 
abscess.  

A record received in September 1958 from a private 
chiropractor noted that the veteran was examined for low back 
condition with a narrowing of the intervertebral space 
between the 4th and 5th lumbar.  He was having sciatica and 
low back pain and also had a hypersensitive area surrounding 
the scar from the operation in service.  This chiropractor 
periodically treated the veteran for these problems since 
November 1957.  There seemed to be a muscular weakness in the 
low back which allowed the low back pain to keep returning.  

An April 1965 VA gastrointestinal examination is noted to 
have included a physical examination showing the 
musculoskeletal system had no loss of motion in the joints 
including the trunk.  The rest of the records and 
examinations from the 1950's and 1960's addressed other 
complaints besides low back pain or skin complaints.  

The report of a November 1977 VA gastrointestinal examination 
revealed complaints that since his inservice abscess 
operation the scar in that region has been tender and he has 
pain in the surrounding lumbar area on the right side and the 
right flank.  The back pain bothered him more than the flank 
and at times the pain goes down the lumbosacral region and 
down the right knee.  Physical examination included a little 
tenderness of the right paravertebral muscles and a little 
increase in muscle tone of this muscle as well as a little 
tenderness in the lumbosacral region.  He had a full range of 
lumbar spine motion but had some complaints of discomfort.  
Straight leg raise was negative on the left and to 90 degrees 
on the right with some pain.  The diagnosis included a record 
of liver abscess postoperative with symptoms as described 
with no objective findings of significance.  Other conditions 
mentioned including the back were not analyzed definitely and 
this included lumbar backache.  An addendum included X-ray 
findings of the lumbar spine with a slight degree of disc 
narrowing between L5 and S1, otherwise normal spine.  

Low back pain was noted in a January 1980 private record.  A 
February 1981 private medical examination noted the veteran 
to report an injury to his right side and subsequently 
developed a liver abscess which was treated via surgical 
removal of 2 ribs and drainage of the abscess.  Since then he 
continued to have lumbosacral back pain with occasional leg 
weakness.  He was noted to have treated with Cortisone 
injections in February 1981 by an orthopedist who diagnosed 
severe narrowing of L5-S1 with vacuum phenomenon and 
segmental instability of L4-5 with anteriolisthesis.  
Physical examination included some right leg weakness and 
findings from a "KUB" showing narrowing of the L4-5 and L5-
S1.  The assessment was lumbosacral disease at L4-5 and L5-
S1.  The doctor opined that the veteran has significant 
problems with his back and right leg.  The veteran was noted 
to feel strongly that his back pain is related to service and 
stated that the pain started at this time.  The doctor 
recommended reevaluation of the claim for disability through 
the VA.  

Lay statements from November 1981 from the veteran's wife and 
acquaintance confirmed that they both knew the veteran since 
1947 and that he had long term back problems since they knew 
him.  A November 1981 statement from a nurse confirmed that 
he treated with the doctor who employed her between September 
1946 and March 1952.  She indicated that shortly after 
service he treated frequently for a back ailment as a result 
of a fall in the service.  

VA examinations from July 1983 for a psychiatric evaluation 
and in October 1985 for gastrointestinal/liver evaluation 
both noted complaints of back pain, but no physical 
examination of the back.  In the July 1983 examination he did 
report having never been in combat although he indicated that 
he guarded prisoners and ammunition as well as a mess 
sergeant.  He also reported having injured his back and being 
treated in a field hospital and then put on a boat and 
shipped back to the United States.  These examinations did 
not include claims file review.  No skin complaints were 
mentioned in either examination.

A September 1987 VA orthopedic examination done without 
review of the claims file included a history given by the 
veteran of having developed a liver abscess in the service 
and said that he was hit in the back in the Philippines 
around 1945.  He did not know what hit him, but said that his 
right side began hurting and he was initially diagnosed with 
appendicitis.  He reported eventually being diagnosed with a 
liver abscess and was operated on with rib resection.  He 
claimed the rib resection weakened his back and that his 
doctors advised him not to lift more than 15 pounds.  He also 
reported X-rays have shown his discs were beginning to slip.  
Examination of the low back showed no pain on pressure, but 
some spasm of the lumbar paravertebral muscles.  His range of 
motion was noted to be decreased in flexion to 45 degrees, 
with the rest of the motions all at 20 degrees.  Reflexes 
were 2+ and there was no atrophy, weakness, fasciculation's 
or sensory loss.  Straight leg raise was positive at 50 
degrees bilaterally.  The diagnosis was chronic low back pain 
and degenerative changes with 20 to 25 degrees 
spondylolisthesis of L4 over L5.  The examiner commented that 
while the veteran attributes his back condition to removal of 
his right flank area ribs, this examiner was not sure if this 
contributes to his chronic low back pain.  The examiner 
thought that with the veteran's marked depression, he 
probably does experience this as a psychosomatic entity.  X-
ray from September 1987 confirmed the above diagnosis.  

Also before the Board in 1989 and the RO in 1990 was the 
September 1988 hearing testimony where the veteran testified 
about his back disorder and he expressed his belief that it 
was related to the surgery he underwent for the liver 
abscess.  He testified that he experiences a pain from this 
condition in the area where the surgery took place.  He 
testified about treatment for his liver abscess during the 
service and said that the Colonel who had done the surgery 
told him that the abscess was probably caused by his back 
having been struck.  The veteran indicated that he did have a 
fall aboard a landing barge that struck his back.  

Among the evidence that was received after the March 1989 
Board denial for the back disorder, but prior to the October 
1990 rating that denied the skin disorder were private 
records from the 1970's to the 1980's submitted by the 
veteran in June 1989.  These included an August 1974 record 
showing evaluation of a benign lesion with evaluation of the 
wound under the left axilla.  Records from November 1977 
reflect that he underwent removal of a basal cell lesion that 
was in front of his left ear and was diagnosed as a 
keratosis, and that he also had low back syndrome with a 
tender right lumbosacral joint noted.  In October 1978 he was 
noted to complain of an "old back surgery area" bothering 
him and also was noted to have a rash, and complained that he 
had "poison" on his left arm and hips that itched bad.  
Findings included vesicular lesions on the buttocks and left 
arm and tender lumbosacral joint.  In January 1979 he was 
seen for a rash that the doctor thought looked like shingles.  
In May 1979 he had a right earache and also was checked for a 
lesion on the cheek.  A January 1980 record noted low back 
syndrome. 

Among the evidence submitted after the March 1989 Board 
denial of the back condition but before the October 1990 RO 
denial of the skin condition was the report of a September 
1990 VA examination that included findings of the skin with 
the veteran noted to be of fair skin with blue eyes and 
having a region of solar dermatitis in exposed areas of the 
forehead, face and ears.  There was a chemical, probably a 
letrogenic dermatitis of the left ear for which he was using 
a topical prescription for 3 weeks.  In the right ear there 
was a probably a solar keratosis and there was a 
hyperkerototic lesion on the dorsum of the right hand, 
probably a solar keratosis.  Musculoskeletal examination 
revealed findings pertaining to the physical appearance of 
the surgical scars from his abscess surgery, but made no 
specific findings regarding the lumbar spine.  The veteran 
was noted to report that since he was in the Philippines in 
1945 he was exposed to a lot of sun and chemicals and now has 
been suffering with cancer of skin on his head, ears, nose, 
face and forehead, and was noted to be treated at a VA 
facility for cancer on his left ear.  The pertinent diagnosis 
was chronic solar dermatosis of exposed areas of the head and 
hands and solar keratosis versus malignant lesion.  No 
findings or diagnosis regarding the back were made.  

Among the evidence received after the March 1989 Board denial 
of the back condition and after the October 1990 RO denial of 
the skin condition were VA records from 2001 to 2005.  This 
included a January 2001 chest X-ray which noted some mild 
degenerative changes in the thoracic spine and a March 2004 
follow up for complaints of some low back pain which moved to 
his right hip.  He denied numbness, tingling or difficulty 
walking and physical examination revealed no tenderness or 
spasm but did show limited range of motion.  Of note, a 
January 2005 doctor's note followed up complaints of 
permanent back pain which seems to be coming from the surgery 
done in the service for a bad liver abscess.  He always gets 
pain there whenever he breathes deeply and in fact the pain 
goes to his lower back and radiates to the right hip which 
this doctor believes could be due to wrong mechanics as he 
could not walk good with that big scar in his right flank.

Private medical records received after the March 1989 and 
October 1990 denials from 1998 to 2005 primarily deal with 
other medical findings, with no real pertinent evidence 
regarding the skin and back.  However, these records do 
reflect ongoing problems with arthritis.  Additionally a 
January 2004 chest X-ray noted mild degenerative changes in 
the thoracic spine.  

Also received after these 1989 and 1990 decisions was a March 
2005 VA examination which addressed respiratory complaints 
but included a history of the veteran having fallen in 
service while aboard an amphibious landing craft, probably 
resulting in a hepatic hematoma which progressed to liver 
abscess with the history of surgical treatment described.  
Physical examination was significant for the veteran having a 
slow, flatfooted, sometimes shuffling gait and his posture 
was kyphotic particularly in the thoracolumbar spine, 
probably due from guarding from chronic right flank pain.  
This was also noted in the March 2005 VA liver examination.  

Also submitted after the 1989 and 1990 determinations were 
private medical records from the late 2004 to 2005 revealing 
treatment for skin problems.  This included an October 2004 
record detailing complaints of rough spots on his ears and 
arms noted to return after he picks them off.  After physical 
examination noting keratotic lesions on the arms and face the 
diagnosis was actinic keratosis.  In May 2005 he was 
diagnosed by biopsy with squamous cell carcinoma (SCC) on his 
right face and in June 2005 he had the cancerous lesion 
surgically removed from his face.  Two months post surgery in 
August 2005 his surgery lesion was noted to have healed well, 
and he had a few rough spots that seemed to scab.  He was 
diagnosed with status post SCC of the face and actinic 
keratosis.

Also submitted after the 1989 and 1990 determinations were 
additional records from the 1980's which reflect that in 
September 1981 he underwent excision of a SCC of the right 
side of his face.

VA and private medical records from 2006 to 2007 primarily 
address other medical complaints with no significant findings 
regarding either the skin or the back.  Likewise the report 
of an April 2007 VA examination of the lungs revealed no 
noteworthy findings regarding the skin or back except for a 
chest X-ray that showed a mild degenerative change in the 
thoracic spine.

Based on review of the evidence the Board finds that new and 
material evidence has been submitted to reopen his previously 
denied claims for service connection for a back disorder and 
for a skin disorder.  

Regarding the back disorder, the new and material evidence 
consists of the January 2005 doctor's note with followed up 
complaints of permanent back pain which seemed to be coming 
from the surgical site from the liver abscess surgically 
treated in service.  This doctor's note went on to indicate 
that he believed the pain in the veteran's low back pain 
could be due to wrong mechanics from problems walking from 
the surgical scar in his right flank.  This evidence was not 
previously before the Board in 1989, which had denied the 
service connection claim for a back disorder based on there 
being no evidence of a back disorder in service or thereafter 
as well as no evidence of any relationship between the 
veteran's back disorder and residuals from his liver abscess.  
This evidence is significant in that it now shows the 
possible existence of evidence of back problems that may 
potentially be related to problems stemming from the surgical 
scar from the liver abscess affecting his body mechanics, 
which was not previously shown.  Such evidence, when 
considered in light of the previous evidence now raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Regarding the skin disorder, the evidence reflects that the 
veteran has had recurrent skin problems since the most recent 
prior denial of October 1990, with skin cancer and actinic 
keratosis treated by the VA in 2004 and 2005.  These records 
include the removal of a squamous cell carcinoma (SCC) on the 
right side of his face, and also included record of an 
earlier removal of a SCC in 1981 also on right side of his 
face.  These records were not previously before the RO in 
1990, which had denied the service connection claim for a 
skin disorder based on there being no evidence in service of 
treatment for a skin cancer or dermatitis with only one 
instance of treatment for a carbuncle right mandible.  Such 
evidence, now showing recurrent skin problems including 
cancer in the same side of the face where the carbuncle was 
removed in service, and also with consideration of the 
veteran's earlier contentions of exposure to chemicals and 
sunlight in service, now raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a back disability has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a skin disability has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.





REMAND

As noted above, claims for entitlement to service connection 
for back and skin disorders were reopened based on the 
submission of new and material evidence.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In this 
case, regarding the veteran's claim for service connection 
for a skin disorder, he has alleged that his skin conditions, 
which have included cancer and actinic keratosis, were due to 
service, and he has cited both exposure to chemicals in 
service, as well as sun exposure.  He is noted to have served 
in the Pacific Campaign, thus sun exposure is conceded.  
However there is no evidence of chemical exposure of record.  
An attempt should be made to obtain service personnel records 
which may confirm his claimed chemical exposure in service.  
Moreover, regardless of whether chemical exposure in service 
is confirmed, an examination should be conducted to ascertain 
the etiology of his claimed skin disorder.  

In regards to the veteran's claimed back disorder, the 
evidence remains insufficient as to whether service 
connection for a back disorder should be granted, to include 
as secondary to his service-connected liver abscess 
residuals.  While the doctor's note of January 2005 was 
sufficient to reopen this claim, it does not provide an 
adequate basis for a grant as it did not specify the nature 
of the veteran's low back disorder other than pain, which 
could be due to wrong mechanics from problems walking from 
the surgical scar in his right flank.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted).  As the record reflects that the veteran may have 
both degenerative and/or muscular problems with his back, 
further examination is necessary to ascertain the nature and 
etiology of the claimed back disorder

VA is obliged to obtain an opinion when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Court has held that the threshold for getting an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain service 
personnel records from the National 
Personnel Records Center and should 
contact any other potential storage 
facilities noted in M21-1, Part III, 
4.01, if necessary regarding any possible 
records relating to the veteran's claimed 
exposure to chemicals during service.  
All records and other relevant 
information are to be made part of the 
claims folder.  If the records cannot be 
obtained, this should be noted in the 
claims folder.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for back and skin problems 
since his discharge from service.  After 
securing the necessary release(s), the 
AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2007).

3.  Following completion of the above, 
the AOJ should schedule the veteran for a 
VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed lumbar spine disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic lumbar spine disability?  If so, 
is it at least as likely as not that any 
current lumbar spine disorder began in 
service or is due to arthritis which 
became manifest to a compensable degree 
within one year of service?  If not, it 
is at least as likely as not that any 
diagnosed back disorder(s) was caused, or 
aggravated, by his service-connected 
residuals of a liver abscess, to include 
the surgical treatment for this abscess?  
In answering these questions, the 
examiner must consider all service 
treatment records as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Thereafter, following completion of 
the above, the AOJ should schedule the 
veteran for a VA dermatological 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed skin 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic skin disability?  If so, is it at 
least as likely as not that any current 
skin disorder began in service to include 
as due to inservice sun exposure, or 
possible chemical exposure (if shown) or 
did skin cancer became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
treatment records including treatment for 
the carbuncle inservice, any service 
personnel records which may be obtained 
including any records of possible 
chemical exposure as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
38 C.F.R. § 3.310 (2007) in referenenc to 
the veteran's claim for service 
connection for a back disorder.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim(s).  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


